Citation Nr: 0716942	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 23, 1977 to 
November 9, 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a June 1986 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
schizophrenia; the veteran was informed of this decision the 
same month.  He filed a notice of disagreement (NOD) in May 
1987 and a statement of the case (SOC) was sent to the 
veteran in the same month.  However, he did not perfect his 
appeal by filing a VA Form 9 within 60 days of the statement 
of the case.  

2.  Evidence added to the record since the June 1986 rating 
decision is not new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision, denying service connection 
for schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  No new and material evidence has been received, since the 
June 1986 rating decision, sufficient to reopen the veteran's 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A June 2004 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish new and material evidence for service connection 
(under the correct standard), of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  
Therefore, VA has fulfilled its specific duties to notify the 
claimant with regard to new and material evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if the claim seeking 
service connection was granted on appeal.  Since the claim to 
reopen is being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The Board finds that the evidence of record -- service 
medical records, VA and private medical treatment records, 
and lay statements -- is adequate for determining whether the 
criteria for the new and material evidence claim has been 
met.  Given the above, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the issue on appeal and that VA has 
satisfied, to the extent possible, the duty to assist.  It 
follows that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that, in a June 1986 
rating decision, the RO initially denied service connection 
for schizophrenia, noting that the veteran suffered from 
schizophrenia prior to service and there was no medical 
evidence showing that schizophrenia was aggravated due to 
active service.  The veteran was informed of this decision 
the same month and submitted a NOD in May 1987.  
Subsequently, a SOC was sent in May 1987; however, the 
veteran did not file a timely substantive appeal, VA Form 9, 
within 60 days of receipt of the SOC.  Therefore, the June 
1986 rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).  In March 2004, 
the veteran asked to reopen his claim for service connection 
for schizophrenia.  In a June 2004 rating decision, the 
subject of this appeal, the RO determined that no new and 
material evidence had been received to reopen the veteran's 
claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2006).   

If the evidence is not new and material, the inquiry ends and 
the claim cannot be reopened.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).



The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim.  Id.  

The evidence secured since the June 1986 rating decision 
includes court documents and a risk assessment review report, 
treatment records from the Apalachee Center for Human 
Services, Inc., and lay statements.

These records show that the veteran has a current diagnosis 
of schizophrenia and received treatment for the disorder 
since the June 1986 rating decision.  These treatment records 
are new in that they were not considered in the previous 
rating decision; however, a diagnosis of schizophrenia was 
already considered in the June 1986 rating decision.  The 
newly submitted evidence is not considered material because 
it does not provide evidence of a medical nexus opinion to 
satisfy the veteran's service connection claim.  In 
particular, none of the medical evidence shows that the 
veteran's schizophrenia was aggravated by active service.  
Without newly submitted evidence showing that the veteran's 
schizophrenia was aggravated by service, the evidence is not 
material in determining whether service connection is 
warranted for the veteran's claim for schizophrenia.  

Therefore, new and material evidence sufficient to reopen the 
appellant's claim for service connection for schizophrenia 
has not been received and the claim to reopen a previously 
denied claim for direct service connection for schizophrenia 
is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.










ORDER

As new and material evidence has not been received, the claim 
of entitlement to direct service connection for schizophrenia 
is not reopened.  The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


